          Case 1:16-cr-00453-RJS Document 178 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                               No. 16-cr-453 (RJS)
                                                                    ORDER
 GERSON PELAGIO SUAREZ,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On September 22, 2020, the government submitted a letter setting forth its position on

Defendant Gerson Pelagio Suarez’s request for compassionate release under the First Step Act of

2018, 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 177.) The government has separately provided the

Court with an additional exhibit, comprised of hundreds of pages of Defendant’s medical records,

which the government requests be filed under seal. The Court has reviewed this private medical

information and concluded that the presumption in favor of open records is outweighed by

Defendant’s privacy interest. See United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir. 1995).

Accordingly, the medical records submitted alongside the government’s letter shall be filed under

seal.



SO ORDERED.

Dated:          September 23, 2020
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
